1

2
                                                                              The Honorable John C. Coughenour
3
     Arthur E. Ortiz, WSBA No. 26676
4    The Law Office of Arthur E. Ortiz
     6015 California Ave. S.W., No. 203
5    Seattle, WA 98136
     tel.:   (206) 898-5704
6    e-mail: arthur@aeolegal.com

7

8
                                           UNITED STATES DISTRICT COURT
9                                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE

10   GUIRGUIS, a.k.a. GEORGE, EL-
     SHAWARY, a Washington resident,                           No.     2:18-cv-01456-JCC
11
                        Plaintiff,
12
                  vs.
13                                                             PLAINTIFF’S MOTION FOR LEAVE
     U.S. BANK NATIONAL ASSOCIATION as                         TO FILE SECOND AMENDED
14   Trustee for GSR MORTGAGE LOAN                             COMPLAINT FOR DAMAGES
     TRUST 2006-4F MORTGAGE PASS-
15   THROUGH CERTIFICATE SERIES 2006-
     4F; NATIONSTAR MORTGAGE L.L.C., d/b/
16   a “MR. COOPER”, a foreign company;
     XOME INC., a foreign company, and                         NOTE FOR MOTION CALENDAR:
17   QUALITY LOAN SERVICE CORPORATION
     OF WASHINGTON solely as a nominal                         February 21, 2020
18   party and Trustee under RCW 61.24.130 et
     seq.
19
                        Defendants.
20
                                               I.      INTRODUCTION
21
             Plaintiff, Mr. George El-Shawary, seeks to amend his first amended complaint with additional
22
     recently obtained facts, new case law1, and an additional party. Mr. El-Shawary’s first amended
23
     complaint includes claims under Washington’s Consumer Protection Act (“CPA”) against all
24
     1       In particular Obduskey v. McCarthy & Holthus, 586 U.S. __, 139, 17-1307, S.Ct. 1029, (2019) with
25
     regard to the Fair Debt Collection Practices Act (“FDCPA”) claims, andSmith v. Malcolm & Cisneros et al, 2:19-
26   cv-0538-JCC, pg. 9 (U.S.D.C. W.D. WA, July 9, 2019) with regard to claims against McCarthy & Holthus
     (“M&H”). Plaintiff’s First Amended Complaint (“FAC”) was filed prior to both decisions.

       PLTFF.’S MOT. FOR LEAVE TO FILE A                                  ARTHUR E. ORTIZ, ATTORNEY
                                                                           6015 CALIFORNIA AVE. S.W., N O. 203
       SECOND AMENDED COMPLAINT                                               SEATTLE , WASHINGTON 98136
       Motion Noted February 21, 2020                                  TEL 206-898-5704      arthur@aeolegal.com
       Page - 1
1
     defendants, the Real Estate Settlement Procedures Act (“RESPA”) against defendants Nationstar and
2
     Xome, the Equal Credit Opportunity Act (“ECOA”) against Nationstar, the Fair Debt Collection
3
     Practices Act (“FDCPA”) against Nationstar, Negligent Misrepresentation against defendant U.S.
4
     Bank N.A. (“USBNA”), and a professional negligence claim against defendant Xome. The proposed
5
     second amended complaint updates pertinent facts with recent party disclosures, updates the law to
6
     reflect holdings in a recent U.S. Supreme Court case and a recent decision from this court affecting
7
     FDCPA claims. The amendment also adds defendant, McCarthy & Holthus L.L.P. (“M&H”) for claims
8
     under the CPA, FDCPA, and Negligent Misrepresentation.
9

10
                                                II.     FACTS
11
            Plaintiff, filed his first amended complaint (“FAC’) on June 28, 2018. Since then, records and
12
     additional facts received from Nationstar and independent investigation appear to clarify and
13
     corroborate allegations. For example records produced in January 6, 2020, confirm Mr. El-Shawary told
14
     Nationstar he did not want to adversely impact his credit rating by defaulting.Exhibit A, pg. NSM
15
     000346, per 10/30/15, 16:09. Remarkably, Nationstar’s first response to Mr. El-Shawary’s request for
16
     temporary forbearance was to attempt to sell him a Warranty Deed. Ex. A, pg. NSM 000345, per
17
     10/30/15, 15:45. At one point a Nationstar representative informed Mr. El-Shawary that Nationstar did
18
     not own the loan. Ex. A, pg. NSM 000439, per 7/10/17, 5:55. The newly obtained records show that
19
     numerous valuation reports were ordered and an investigation confirmed that those orders would
20
     involve e-mails from Nationstar or Xome to vendor appraisers, and yet Nationstar and Xome have not
21
     produced copies of those e-mail communications. The records now show McCarthy & Holthus’ role in
22
     more detail.
23
            In light of these facts and the guidance gleaned fromObduskey v. McCarthy Holthus, 586 U.S.
24
     __, 139, 17-1307, S.Ct. 1029, (2019) and Smith v. Malcolm & Cisneros et al, 2:19-cv-0538-JCC, pg. 9
25
     (U.S.D.C. W.D. WA, July 9, 2019) Mr. El-Shawary submits amendment to his FAC is justified.
26

      PLTFF.’S MOT. FOR LEAVE TO FILE A                              ARTHUR E. ORTIZ, ATTORNEY
                                                                      6015 CALIFORNIA AVE. S.W., N O. 203
      SECOND AMENDED COMPLAINT                                           SEATTLE , WASHINGTON 98136
      Motion Noted February 21, 2020                              TEL 206-898-5704      arthur@aeolegal.com
      Page - 2
1

2
                                              III.    AUTHORITY
3
            Federal Rule of Civil Procedure (“FRCP”) 15 governs amended pleadings. FRCP 15 is
4
     designed to facilitate decision on the merits, rather than on the pleadings or technicalities.Chudacoff
5
     v. Univ. Med. Ctr. Of S. Nevada, 649 F.3d 1143, 1152 (9th Cir. 2011) citing U.S. v. Webb, 655 F.2d 977,
6
     979 (9th Cir.1981) and DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir.1987). Leave to
7
     amend should be freely given in the absence of prejudice to the opposing party.Waits v. Weller, 653
8
     F.2d 1288, 1290 (9th Cir. 1981) citing Wyshak v. City National Bank, 607 F.2d 824, 826 (9th Cir. 1979).
9
     FRCP 15(a) also provides that, “[T]he court should freely give leave [to amend pleadings] when
10
     justice so requires.” FRCP 15(a)(2). The factors governing the propriety of a motion to amend
11
     include: (1) undue delay, (2) bad faith, (3) prejudice to the opponent, and (4) futility of amendment.
12
     Gabrielson v. Montgomery Ward & Co., 785 F.2d 762, 765 (9th Cir. 1986).
13

14
                                              IV.     ARGUMENT
15
            1.      No undue delay.
16
            Trial is not scheduled for another five months. If the court deems this amendment causes
17
     delay, it is not an undue delay as Mr. El-Shawary’s SAC brings to light more pertinent facts by which
18
     to secure a just determination, and a more accurate assessment of risk. Defendants have only
19
     themselves to blame for any delay. Defendants refused to produce copies of e-mail communication
20
     therefore time and money were devoted to an independent investigation to confirm the existence of e-
21
     mail communications that defendants informed plaintiff and the court did not exist. This consumed
22
     additional time but produced facts pertinent to the case.
23
            2.      No Bad Faith.
24
            This amendment clarifies claims in accordance with recent decisions. The amendment is
25
     simply meant to update the complaint to accurately reflect fact corroboration, current law, and not for
26

       PLTFF.’S MOT. FOR LEAVE TO FILE A                              ARTHUR E. ORTIZ, ATTORNEY
                                                                       6015 CALIFORNIA AVE. S.W., N O. 203
       SECOND AMENDED COMPLAINT                                           SEATTLE , WASHINGTON 98136
       Motion Noted February 21, 2020                              TEL 206-898-5704      arthur@aeolegal.com
       Page - 3
1
     any reason in bad faith. For example the holding in Obduskey v. McCarthy Holthus, 586 U.S. __, 139,
2
     17-1307, S.Ct. 1029, (2019) clarified what constituted an FDCPA violation under circumstances
3
     nearly identical here. The proposed SAC amends Mr. El-Shawary’s FDCPA claim to conform with
4
     Justice Breyer’s analysis in Obduskey. Mr. El-Shawary’s amendments to his FDCPA claim is an effort
5
     to conform to this court’s decision in Smith v. Malcolm & Cisneros et al, 2:19-cv-0538-JCC, pg. 9
6
     (U.S.D.C. W.D. WA, July 9, 2019)(the court found the law firm of Malcolm Cisneros acted as a debt
7
     collector under the FDCPA.)
8
            3.      No Prejudice to Defendants
9
            Defendants suffer no surprise as the new facts are derived from their own records, and the
10
     amendments update and clarify. Factors which may be considered in determining whether permitting
11
     amendment would cause prejudice include undue delay, unfair surprise, and jury confusion. None of
12
     these issues arise here. Undue delay is addressed above. Defendants donot suffer any unfair
13
     surprise because the facts comprising the amendments are derived from defendants’ own records
14
     provided in discovery and defendants have been given notice of, and apprised of, the independent
15
     investigation of the appraiser vendors.
16
            The proposed amendments will not confuse a jury. To the contrary, the proposed amendments
17
     add facts and clarify law, thereby facilitating the fact finder’s dispassionate determination.
18
            4.      Amendment Would Not Be Futile.
19
            An amendment is futile only when "no set of facts can be proved under the amendment to the
20
     pleadings that would constitute a valid and sufficient claim or defense."Missouri ex rel. Koster v.
21
     Harris, 847 F.3d 646, 655-56 (9th Cir. 2017) (quoting Miller v. RykoffSexton, Inc., 845 F.2d 209, 214
22
     (9th Cir. 1988)). Plaintiff’s proposed amendments easily overcome this standard. The proposed
23
     amendments corroborate allegations made and amplify claims made with additional factual support.
24
     For example, the SAC reflects factual clarification provided by recently obtained Nationstar records
25
     like proof of when Mr. El-Shawary did contact Nationstar to explain the circumstances around the
26

       PLTFF.’S MOT. FOR LEAVE TO FILE A                               ARTHUR E. ORTIZ, ATTORNEY
                                                                        6015 CALIFORNIA AVE. S.W., N O. 203
       SECOND AMENDED COMPLAINT                                            SEATTLE , WASHINGTON 98136
       Motion Noted February 21, 2020                               TEL 206-898-5704      arthur@aeolegal.com
       Page - 4
1
     property damage and request help. See Ex. A, pg. NSM 000345, per 10/30/15, 15:45. These recently
2
     obtained records revealed for the first time that Nationstar’s only response to Mr. El-Shawary’s
3
     request for help was to transfer him to the sales department to sell him a warranty deed.See Ex. A,
4
     pg. NSM 000345, per 10/30/15, 15:45. Nationstar’s records also corroborate Mr. El-Shawary’s
5
     reaction when Nationstar told him default was a condition to approval for a loan modification stating;
6
     “borr refuse to do a mod if it will affect his credit….” See Exhibit A, pg. NSM 000346, per 10/30/15,
7
     16:09. Nationstar itself confirmed that Mr. El-Shawary was current on the mortgage loan when
8
     Nationstar advised him to default. See Ex. A, pg. NSM 000347, per 11/02/15, 17:44.
9
            There are also facts supporting allegations of defendants’ deceptive and misleading conduct;
10
                    4.1.   Nationstar advised Mr. El-Shawary to apply for a Home Affordable Modification
11
     Program (“HAMP”) loan modification. Ex. A, pg. NSM 000346, per 10/30/15, 16:05. HAMP
12
     modifications were never available to Mr. El-Shawary as his was a non-GSE jumbo loan exceeding
13
     HAMP’s qualifying parameters, and just not being the kind of loan HAMP was meant to serve.
14
                    4.2    Despite his not being a HAMP eligible loan, Nationstar based and excused
15
     delay and denials of Mr. El-Shawary’s loan modification application processing on missing HAMP
16
     documents; “REMEDY HAMP MISSING DOCUMENT LETTER SENT,” See Ex. A, pg. NSM 000401,
17
     per 11/18/16, 3:13. On December 23, 2016, Nationstar, “[A]dvised [Mr. El-Shawary] of hamp sunset,”
18
     as if it applied to Mr. El-Shawary’s loan. See Ex. A, pg. NSM 000408, per 12/23/16, 11:30.
19
                    4.3.   After Mr. El-Shawary explained to Nationstar the property damage resulting
20
     from the landslide and Nationstar noted the landslide damage in its records, Nationstar subsequently
21
     misrepresented in its records that Mr. El-Shawary sought “beautification of the house”.Ex. A, pg.
22
     NSM 000349, per 1/25/16, 15:09.
23
                    4.4.   Nationstar completed its bait-and-switch shortly after Mr. El-Shawary’s default.
24
     Nationstar informed Mr. El-Shawary that there were no [non-foreclosure] options because “there is no
25
     physical home to work with.” Ex. A, pg. NSM 000367, per 4/22/16, 12:23.
26

       PLTFF.’S MOT. FOR LEAVE TO FILE A                              ARTHUR E. ORTIZ, ATTORNEY
                                                                       6015 CALIFORNIA AVE. S.W., N O. 203
       SECOND AMENDED COMPLAINT                                           SEATTLE , WASHINGTON 98136
       Motion Noted February 21, 2020                              TEL 206-898-5704      arthur@aeolegal.com
       Page - 5
1
                    4.5     Nationstar misrepresented Mr. El-Shawary’s monthly net income as “$1” in its
2
     calculation to determine an affordable loan modification. Ex. A, pg. NSM 000423, per 3/9/17, 11:53,
3
     17:46, NSM 000437, per 6/19/16, 13:00, 13:01.
4
                    4.6.    In response to disputed claims of land use code violations, Nationstar
5
     represented that it, “CANNOT REMEDIATE THE VIOLATIONS AS NATIONSTAR DOES NOT OWN
6
     THE PROPERTY NOR IS IT EXERCISING ANY CONTROL OF THE PROPERTY AT THIS TIME.”
7
     Ex. A, pg. NSM 000439, per 7/10/17, 5:55. This is in conflict with the applicable deed of trust which in
8
     pertinent part states that, “[I]n the event of loss, ... any insurance proceeds, … shall be applied to
9
     restoration or repair of the Property, ….” Exhibit B, Deed of Trust, signed September 2, 2005. The
10
     deed of trust expects that the, “[L]ender’s security is not lessened[.]” and it does not distinguish
11
     between a lender or someone who merely refrains from exercising control over the property.
12
     Nationstar purportedly stands in the shoes of the Lender with an interest in the property subject of the
13
     loss claim.
14
                    4.7.    Nationstar knew Mr. El-Shawary’s property was damaged in a landslide
15
     because it is in it own records the numerous time Mr. El-Shawary was made to explain the
16
     circumstances to Nationstar. Nevertheless, Nationstar consistently ordered “exterior only” valuation
17
     inspections, effectively concealing the property damage from valuation considerations.
18
            All these facts and more are pertinent to the deceptive conduct establishing Mr. El-Shawary’s
19
     CPA, FDCPA, RESPA, and negligent misrepresentation claims. Mr. El-Shawary’s amendments under
20
     the FDCPA can now state his claim with the focus provided by the court in the Obduskey and Smith
21
     opinions. See fn. 1.
22
            The additional claims, allegations, and parties, create no jurisdictional issues. The allegations
23
     raised by the amendments are logically related to plaintiff’s current claims, and McCarthy Holthus’
24
     principal place of business is San Diego, California.
25

26

       PLTFF.’S MOT. FOR LEAVE TO FILE A                               ARTHUR E. ORTIZ, ATTORNEY
                                                                        6015 CALIFORNIA AVE. S.W., N O. 203
       SECOND AMENDED COMPLAINT                                            SEATTLE , WASHINGTON 98136
       Motion Noted February 21, 2020                               TEL 206-898-5704      arthur@aeolegal.com
       Page - 6
1

2
                                             V.     CONCLUSION.
3
            A.      The Court Can Freely Grant Leave to Amend.
4
            Mr. El-Shawary has met the standard for granting leave to amend his complaint under FRCP
5
     15. As defendants will not experience any undue prejudice by doing so, plaintiff respectfully requests
6
     that the Court grant his motion for leave to amend his complaint. Plaintiff attaches to this Motion a
7
     marked copy of the proposed second amended complaint and requests the court grant Mr. El-
8
     Shawary leave to amend his complaint and file a summons for issuance to comply with FRCP 4(m)
9
     with regard to new defendant, McCarthy Holthus.
10

11
                    Dated this 6th day of February, 2020.
12

13

14

15
                    Arthur E. Ortiz, WSBA No. 26676
16
                    Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

26

       PLTFF.’S MOT. FOR LEAVE TO FILE A                              ARTHUR E. ORTIZ, ATTORNEY
                                                                       6015 CALIFORNIA AVE. S.W., N O. 203
       SECOND AMENDED COMPLAINT                                           SEATTLE , WASHINGTON 98136
       Motion Noted February 21, 2020                              TEL 206-898-5704      arthur@aeolegal.com
       Page - 7
1

2

3

4
                                           CERTIFICATE OF SERVICE
5
            I hereby certify that on the 6th day of February, 2020, I caused to be electronically filed the
6
     foregoing PLAINTIFF’S MOTION FOR LEAVE TO FILE A SECOND AMENDED COMPLAINT,
7
     EXHIBITS A and B, AND PROPOSED SECOND AMENDED COMPLAINT with the Clerk of the Court
8
     using the CM/ECF System which will send notification of such filing to the following:
9
           Christopher G. Varallo, WSBA #29410                    Arthur Ortiz, WSBA #26676
10         Steven J. Dixson, WSBA #38101                          The Law Office of Arthur Ortiz
           Witherspoon ♦ Kelley                                   3015 California Ave. S.W., No. 203
11         422 W. Riverside Avenue, Suite 1100                    Seattle, WA 98136
           Spokane, WA 99201-0300                                 arthur@aeolegal.com
12         cgv@witherspoonkelley.com                              Phone: (206) 898-5704
           sjd@witherspoonkelley.com                              Attorney for Plaintiff, Mr. George El-Shawary
13         Phone: (509) 624-5265
           Attorneys for Defendants U.S. Bank National
           Association as Trustee for GSR Mortgage
14         Loan Trust 2006-4F Mortgage Passthrough
           Certificate Series 2006-4F; Nationstar Mortgage LLC,
15         d/b/a ''Mr. Cooper" and Xome Inc.

16
            I declare the foregoing is true and correct.
17
                    DATED this 6th day of February, 2020 in Seattle, King County, Washington.
18

19

20

21
                    Arthur E. Ortiz, WSBA No. 26676
22

23

24

25

26

      PLTFF.’S MOT. FOR LEAVE TO FILE A                                   ARTHUR E. ORTIZ, ATTORNEY
                                                                           6015 CALIFORNIA AVE. S.W., N O. 203
      SECOND AMENDED COMPLAINT                                                SEATTLE , WASHINGTON 98136
      Motion Noted February 21, 2020                                   TEL 206-898-5704      arthur@aeolegal.com
      Page - 8
